Citation Nr: 0813853	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  08-00 233	)	DATE
	)
	)


THE ISSUE

Whether an April 28, 1989 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for a back disorder, should be revised or reversed 
on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

In November 2007, the veteran and his representative 
submitted correspondence which constituted a motion to revise 
or reverse, on the basis of CUE, an April 28, 1989 Board 
decision, wherein the Board denied service connection for a 
back disorder.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  See 38 
U.S.C.A. § 7111(e).  


FINDINGS OF FACT

1.  In an April 28, 1989 decision, the Board denied service 
connection for a back disorder.  

2.  The April 28, 1989 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the April 28, 1989 
Board decision which denied service connection for a back 
disorder on the basis of CUE have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the April 28, 1989 Board 
decision on appeal.

The veteran has alleged CUE in an April 28, 1989 Board 
decision, wherein the Board denied service connection for a 
back disorder.  A decision issued by the Board is final.  38 
U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision); Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In an April 28, 1989 decision, the Board denied service 
connection for a back disorder on the basis that a back 
disorder was not demonstrated during service and any current 
back disorder was unrelated to an incident in service.  Thus, 
a back disorder was not incurred in or aggravated by the 
veteran's wartime service.  

The veteran and his representative argue that the provisions 
of 38 U.S.C.A. § 1154(b) regarding the veteran's combat 
status were not applied.  They point out that the veteran's 
multiple combat decorations were evidence that an injury 
occurred during service despite the lack of clinical evidence 
of an injury.  They also cite to supporting medical evidence 
and assert that an expert medical opinion was not obtained.  

Initially, the Board notes that to the extent that the 
veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. at 313-14.  
Concerning the argument that VA's failure to request a 
medical opinion was CUE, the Board points out that even if 
true, a failure to fulfill the duty to assist (to obtain 
additional records or an examination) is not a basis for 
finding CUE.  38 C.F.R. § 20.1403(d)(2).

There is no evidence that the correct fact were not before 
the Board in April 1989.  Therefore, the Board finds that the 
decision of April 28, 1989, which denied service connection 
for a back disorder was based on the correct facts as they 
were known at that time.  The Board decision shows that all 
of the evidence which was of record at that time was 
considered.  Although the veteran clearly disagrees with the 
conclusions reached by the Board, as noted, an asserted 
failure to evaluate and interpret the evidence correctly is 
not CUE.  See generally, Eddy v. Brown, 9 Vet. App. 52 
(1996).

Turning to the argument that the statutory or regulatory 
provisions extant at the time regarding combat status were 
incorrectly applied, the Board also finds that the decision 
by the Board was in accordance with the applicable law and 
regulations.  In order for service connection to be 
warranted, a current disability was required.  The evidence 
which was of record in April 1989 reflected that the veteran 
had chronic low back pain; however, there was no underlying 
disease pathology identified and there was no diagnosed back 
disease.  Therefore, the claim of service connection was 
properly denied on the basis that a back disorder was not 
incurred or aggravated by service under 38 U.S.C. § 310.

Regarding the contention that the claim should have been 
granted pursuant to 38 U.S.C. § 1154(b), the Board notes that 
this section provides that in the case of any veteran who 
engaged in combat with the enemy, VA shall accept 
satisfactory lay evidence as sufficient proof of service 
incurrence of a disability even if there is no official 
record of such incurrence.  The Board notes that it is it is 
unclear whether or not the Board considered that provision 
when adjudicating the claim in April 1989.  Significantly, 
however, even if the Board did not consider that provision, 
that failure would have been harmless error as the allowance 
of service connection was precluded due to the fact that the 
veteran did not have a current disability.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
For veterans, disability compensation under 38 U.S.C. 310 
required disability resulting from injury or disease 
contracted in line of duty, which is also the current 
standard.  Thus, in order for a veteran to qualify for 
compensation, the veteran had to establish the existence of 
disability and that a disability had resulted from a disease 
or injury that occurred in the line of duty.  Without a 
currently diagnosed disability, the claim of service 
connection would fail.  

Evidence of a diagnosed back disorder was not of record as of 
the April 1989 decision.  At that time, the records included 
a September 1988 VA neurosurgical opinion which noted that 
the veteran had chronic low back pain which was in large 
measure related to an inservice back injury.  However, this 
medical record, as noted, did not diagnose a current 
underlying back disorder which caused the back pain.  

The United States Court of Appeals for Veterans Claims 
(Court) has since held that pain alone without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

Further, as noted, although the veteran believes that the 
Board erred in discounting the VA neurosurgical notation and 
erred in not obtaining another medical opinion, the weight 
accorded medical evidence is not CUE and the failure to 
obtain a medical opinion or ask for clarification of that 
neurosurgical medical notation is a failure in the duty to 
assist, which also is not CUE.  Therefore, since there was no 
diagnosed back disorder, it has not been shown that the 
decision would have been manifestly different but for failure 
to consider the law cited by the veteran and his 
representative.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board decision.  
Accordingly, the veteran's motion is denied.


ORDER

The motion for revision of the April 28, 1989 Board decision 
on the basis of CUE is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



